Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2003

Haley v. Hendricks
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1599




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Haley v. Hendricks" (2003). 2003 Decisions. Paper 56.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/56


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 02-1599


                                 CLARENCE HALEY,
                                        Appellant

                                            v.

                         ROY L. HENDRICKS, Administrator;
                               JOHN FARM ER, JR.,
                           Attorney General of New Jersey


                      Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 00-cv-04023)
                    District Judge: Honorable Dennis M. Cavanaugh


                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 20, 2003

              Before: RENDELL, BARRY and M AGILL*, Circuit Judges.

                               (Filed December 17, 2003)


                               OPINION OF THE COURT




*Honorable Frank J. Magill, Senior Circuit Judge for the Eighth Circuit, sitting by
designation.
RENDELL, Circuit Judge.

       Clarence Haley appeals from his judgment of sentence, arguing that the District

Court erred in dismissing his amended petition for Writ of Habeas Corpus. The District

Court had jurisdiction under 28 U.S.C. § 2254. We have jurisdiction to review Haley’s

appeal under 28 U.S.C. §§ 1291 and 2253. We will affirm.

       As we write exclusively for the parties, we recite only those facts relevant to the

issues before us. On July 16, 1992, a New Jersey trial court convicted Haley of first

degree robbery and sentenced him to 20 years in prison. The Appellate Division affirmed

Haley’s judgment of sentence, and the New Jersey Supreme Court denied Haley’s petition

for certification. On February 3, 1997, Haley filed a pro se petition for post-conviction

relief (PCR), which was denied. The Appellate Division affirmed and the New Jersey

Supreme Court denied Haley’s petition for certification on May 3, 1999. On December

27, 1999, Haley filed a pro se petition for Writ of Habeas Corpus in the United States

District Court for the District of New Jersey (“the first petition”). On April 5, 2000, the

District Court dismissed Haley’s petition without prejudice after finding that Haley had

failed to exhaust his state remedies. On August 17, 2000, Haley filed an amended pro se

habeas petition in the District of New Jersey (“the amended petition”). The District Court

dismissed Haley’s amended petition under the Anti-Terrorism and Effective Death

Penalty Act (AEDPA) because it was untimely.

       The District Court dismissed Haley’s amended petition based only upon a review



                                              2
of the state court record without holding an evidentiary hearing. As a result, our review is

plenary. Everett v. Beard, 290 F.3d 500, 507 (3d Cir. 2002).

       Haley concedes that his amended petition was untimely. Nevertheless, he argues

that the District Court should have considered the merits of this petition under the

doctrine of equitable tolling because his first petition was erroneously dismissed only one

month prior to the one-year deadline under AEDPA, leaving Haley too little time to file

his amended petition.1 However, Haley did not raise this equitable tolling argument in the

District Court. Therefore, we cannot reach the merits of this argument on appeal. See

United States v. Melendez, 55 F.3d 130, 136 (3d Cir. 1995) (holding that when a

defendant fails to raise an issue before the district court, the appellate court cannot




       1
          We note that the District Court did not dismiss Haley’s first habeas petition only
one month before his filing deadline. Haley, the Government and the District Court
erroneously assumed that Haley’s filing deadline was May 2, 2000, one year from the date
that the New Jersey Supreme Court denied certification on Haley’s state PCR relief.
However, Haley’s actual federal habeas filing deadline was July 24, 1999.
        This is true because Haley’s judgment of sentence became final on March 8, 1995,
before AEDPA’s enactment on April 24, 1996. Therefore, Haley had until April 23, 1997
to either file his federal habeas petition, or properly file a state PCR petition in order to
toll the limitations period. See Burns v. Morton, 134 F.3d 109, 111 (3d Cir. 1998)
(holding that petitioner has until April 23, 1997 to file first habeas petition or properly file
for state relief if petitioner’s sentence becomes final before AEDPA’s enactment). Haley
filed his state PCR petition on February 3, 1997, tolling the limitations period two months
and 21 days before the April 23, 1997 deadline. Therefore, Haley had two months and 21
days from May 3, 1999, the date his state PCR relief was denied, to file for federal habeas
relief, making the ultimate deadline July 24, 1999. Both Haley’s first petition and his
amended petition were filed after this deadline.

                                               3
address it on appeal). 2

        Not only did Haley fail to argue equitable tolling in the District Court, but he

failed to argue it in his amended habeas petition in response to the Government’s

assertion of the AEDPA one-year statute of limitations defense in its answer. Because

Haley’s equitable tolling claim was not raised in the District Court, we will not consider it

for the first time on appeal. Thus, the District Court order will be affirmed.




       2
         We note that the issue of whether a court should equitably toll an AEDPA statute
of limitations is not a pure question of law. See Drew v. Dep't of Corr., 297 F.3d 1278,
1287 (11th Cir. 2002) (determination of whether a party was diligent in investigating and
bringing her claims is a question of fact); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir.
2001) (equitable tolling claim is not a pure question of law). Therefore, it is not a matter
we can address if the petitioner failed to raise this argument in the District Court. See
Johnson v. Hendricks, 314 F.3d 159, 161 (3d Cir. 2002) (we reviewed merits of
petitioner’s equitable tolling argument after District Court ruled on the merits); United
States v. $ 734,578.82 in United States Currency, 286 F.3d 641, 653 (3d Cir. 2002)
(stating, “[w]e generally do not address issues that are raised for the first time on
appeal.”); Jiminez, 276 F.3d at 481 (declining to consider petitioner’s equitable tolling
claim because he failed to argue it before the District Court); Melendez, 55 F.3d at 136
(refusing to address issue on appeal that was not raised in the District Court).

                                              4
TO THE CLERK OF COURT:

      Please file the foregoing opinion.




                                               /s/ Marjorie O. Rendell
                                               Circuit Judge

Dated: December 17, 2003




                                           5